   Case 3:19-cv-02432-G Document 13 Filed 05/09/19                       Page 1 of 3 PageID 534


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ADVANCED PHYSICIANS, S.C.,

                                             Plaintiff,
                                                                     No. 1:19-cv-02959
            v.

 NATIONAL FOOTBALL LEAGUE,                                           Hon. Manish S. Shah

                                           Defendant.


  DEFENDANT THE NATIONAL FOOTBALL LEAGUE’S MOTION TO TRANSFER

        Pursuant to 28 U.S.C. § 1404, Defendant, the National Football League (the “NFL”),

respectfully moves this Court to transfer venue to the Northern District of Texas where a related

action—brought by the same Plaintiff’s counsel, regarding the same alleged conduct—is

currently pending. 1 In support of this motion, the NFL refers this Court to the Memorandum in

Support of Its Motion to Transfer filed herewith.


                                                          Respectfully submitted,
DATED: May 9, 2019
                                                                      /s/ John K. Theis
                                                          John K. Theis
                                                          Allison M. Nichols
                                                          RILEY SAFER HOLMES & CANCILA LLP
                                                          70 W. Madison Street, Suite 2900
                                                          Chicago, IL 60602
                                                          t: (312) 471-8700
                                                          f: (312) 471-8701
                                                          e: jtheis@rshc-law.com
                                                          e: anichols@rshc-law.com

                                                       Stacey R. Eisenstein (pro hac vice pending)
                                                       James C. Crowley (pro hac vice pending)
                                                       AKIN GUMP STRAUSS HAUER & FELD LLP
                                                       2001 K Street, N.W.
        1
         This motion to transfer is made in the alternative to the NFL’s concurrently-filed motion to
dismiss. If this Court denies the NFL’s motion to dismiss, the motion to transfer should be granted.
Case 3:19-cv-02432-G Document 13 Filed 05/09/19     Page 2 of 3 PageID 535


                                      Washington, D.C. 20006
                                      t: (202) 887-4000
                                      f: (202) 887-4288
                                      e: seisenstein@akingump.com
                                      e: jcrowley@akingump.com

                                      Attorneys for Defendant
                                      National Football League




                                  2
   Case 3:19-cv-02432-G Document 13 Filed 05/09/19                   Page 3 of 3 PageID 536



                                CERTIFICATE OF SERVICE

       I, John K. Theis, hereby certify that on May 9, 2019, I filed a copy of the foregoing

document electronically using the Court’s CM/ECF system, which will generate notice of this

filing to all counsel of record, and served on the following by U.S. Mail:


                                                     D. Todd Mathews
                                                     Samira Z. Kazaeli
                                                     Gori Julian & Associates, P.C.
                                                     156 N. Main Street
                                                     Edwardsville, IL 62025
                                                     (618) 659-9833

                                                     Steven E. Aldous
                                                     Forshey & Prostock, LLC
                                                     500 Crescent Court
                                                     Suite 240
                                                     Dallas, TX 75201
                                                     (214) 716-2100

                                                     Jason C. Webster
                                                     The Webster Law Firm
                                                     6200 Savoy, Suite 150
                                                     Houston, TX 77036
                                                     (713) 581-3900

                                                     /s/ John K. Theis

                                                     John K. Theis
